Exhibit 10.4



Graphic [chrs-20200331xex10d4001.jpg]

August 23, 2019

Darlene Horton

[Address Redacted]



Dear Darlene:

Your position as Chief Medical and Regulatory Officer will end effective August
31, 2019 (the “Separation Date”). This letter (the “Agreement”) provides
information regarding the mutual separation package agreement offered to you by
Coherus Biosciences, Inc. (the “Company”) should you agree to sign this
Agreement.

On the eighth day following your signing this Agreement, and provided it is not
revoked as provided herein, (the “Effective Date”), you will be entitled to the
severance detailed below, provided that you comply with the terms of the
Agreement.

1.Payment of Wages, Accrued Unused PTO and Business Expenses. Effective August
30, 2019, you will receive payment of wages through August 31, 2019, plus paid
time off (“PTO”) accrued but unused through the Separation Date. You may submit
any business expenses incurred by you in accordance with the Company’s normal
travel and expense policies no later than September 30, 2019, and the Company
will promptly reimburse you for all documented and approved expenses. All items
in this Section 1 will be paid to you regardless of whether you elect to sign
this Agreement.
2.Severance Payments and Benefits. Provided you sign and do not revoke this
Agreement, within 14 days after you return the signed Agreement to the Company,
you will be paid one year of additional pay ($450,000 gross) in accordance with
the Company’s normal payroll practices but less applicable taxes and authorized
withholdings (“Severance Payment”). In addition, if you timely elect to receive
continuation of your healthcare benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
for your COBRA premiums through August 31, 2020. You are not required to repay
your $75,000 sign on bonus.
3.Stock Options: Provided you sign this Agreement your stock options will
continue to vest through August 31, 2020 and your 90-day exercise window would
thus begin on September 1, 2020.
4.Your Release of Claims Against the Company. You agree not to sue, or otherwise
file any claim against, the Company or any of its directors, officers, managers,
employees or agents for any reason whatsoever based on anything that has
occurred as of the date you sign this Agreement.

--------------------------------------------------------------------------------

a)On behalf of yourself and your executors, administrators, heirs and assigns,
you hereby release and forever discharge the “Releasees” hereunder, consisting
of the Company, and each of its owners, directors, officers, managers,
employees, representatives, agents, attorneys and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which you now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time through the
Separation Date. Without limiting the generality of the foregoing, you hereby
release and forever discharge the Releasees of and from any Claims arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever your employment by the Company, including, but not limited to,
wage claims (base, bonus or commission), your termination of your position and
your employment separation, including without limitation any and all claims
arising under federal, state, or local laws relating to employment, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under that Age Discrimination in Employment Act (“ADEA”): Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1866; the Equal Pay Act;
the Fair Labor Standards Act; the Employee Retirement Income Security Act; the
Family Medical Leave Act; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code; the California
Occupational Safety and Health Act; Section 17200 of the California Business and
Professions Code; Claims arising under any other local, state or federal laws
governing employment, including, but not limited to, the laws of Pennsylvania;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, failure to pay wages
(base, bonus and commission), discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees. Notwithstanding the generality of the
foregoing, you do not release any claims that cannot be released as a matter of
law, including, without limitation, claims for indemnity under California Labor
Code Section 2802 and any policy of insurance carried by the Company, and your
right to bring to the attention of the Equal Employment Opportunity Commission
or the California Department of Fair Employment and Housing (or similar state
agencies) administrative Claims of harassment, discrimination or retaliation;
provided, however, that you release your right to secure damages as a remedy for
any such administrative Claims.

b)Notwithstanding the generality of the foregoing in subsection a) above, you do
not release any claims that cannot be released as a matter of law, including,
without limitation, claims for indemnity under California Labor Code Section
2802 and any policy of insurance carried by the Company, and your right to bring
to the attention of the Equal Employment Opportunity Commission or the
California Department of Fair Employment and Housing (or similar state agency)
administrative Claims of harassment, discrimination or retaliation; provided,
however, that you release your right to secure damages as a remedy for any such
administrative Claims.

333 Twin Dolphin Drive, Suite 600, Redwood City, CA 94065 Main:
650.649.3530‌Page 2

--------------------------------------------------------------------------------

c)In accordance with the Older Workers Benefit Protection Act of 1990, you have
been advised of the following:

i)You have the right to consult with an attorney before signing this Agreement;

ii)You have been given at least twenty-one (21) days to consider this Agreement;

iii)You have seven (7) days after signing this Agreement to revoke your
agreement to it, and the Agreement will not be effective, and you will not
receive any of the Severance Payments or benefits outlined in Section 2 until
that revocation period has expired. If you wish to revoke your acceptance of
this Release, you must deliver such notice by email, to be received no later
than 5:00 p.m. Pacific Time on the 7th day following your signature to Rebecca
Sunshine, Senior Vice President, Human Resources at rsunshine@coherus.com.

YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

5.Employee’s Representations. You represent and warrant that:

a)You have returned to the Company all Company property in your possession;

b)You are not owed wages, commissions, bonuses or other compensation, other than
as set forth in Section 1, above;

c)During the course of your employment you did not sustain any injuries for
which you might be entitled to compensation pursuant to worker’s compensation
laws;

d)You have not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will you do
so in the future, except as specifically allowed by this Agreement.

333 Twin Dolphin Drive, Suite 600, Redwood City, CA 94065 Main:
650.649.3530‌Page 3

--------------------------------------------------------------------------------

6.Nondisparagement; Neutral Reference. You agree not to make any disparaging or
negative comments about the Company, its business, products, services, officers,
managers, contractors or employees. The Company agrees to instruct your manager
not to make any disparaging or negative comments about you. You shall direct all
calls for references to the Company’s Human Resources Department, who will
confirm advise a prospective employer that it is the Company’s standard policy
to only verify your job title and dates of employment, and nothing more. Nothing
in this Section 6 or this Agreement shall prevent you or any representative of
the Company from testifying truthfully in response to a subpoena or other legal
process; nor shall anything herein prevent you from communicating directly with,
cooperating with, or providing information to, any federal, state or local
government regulator, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice.
7.Maintaining Confidential Information. You will not disclose any confidential
information you acquired while an employee of the Company to any other person or
use such information in any manner. You will also not disclose the existence,
nature or terms of this agreement to any other person, and understand that if
you do so, this agreement will be deemed null and void, which may require you to
repay to the Company any Severance Payments or other benefits you received
hereunder.
8.Cooperation with the Company. You will cooperate fully with the Company in its
defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action that has been or
may be filed.
9.Voluntary and Knowing Agreement. You represent that you have thoroughly read
and considered all aspects of this Agreement, that you understand all its
provisions and that you are voluntarily accepting its terms.
10.Section 409A. To the extent that any reimbursements under this Agreement are
subject to the provisions of Section 409A of the Code, any such reimbursements
payable to you shall be paid to you no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and your right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.
11.Entire Agreement; Amendment. This Agreement sets forth the entire agreement
between you and the Company and supersedes any and all prior oral or written
agreements or understanding between you and the Company concerning the terms of
your separation. This Agreement may not be altered, amended or modified, except
by a further written document signed by you and the Company.
12.Governing Law/Venue. To the greatest extend allowed by law, this Agreement
will be governed in all respects by the laws of the State of California without
giving effect to any choice of law rules that would dictate application of the
laws of a different jurisdiction. The parties agree that, to the greatest extent
allowed by law, any dispute between them related in any way to this Agreement
will be brought in the state or federal courts in San Mateo County. The parties
specifically consent to the sole jurisdiction of such courts.

333 Twin Dolphin Drive, Suite 600, Redwood City, CA 94065 Main:
650.649.3530‌Page 4

--------------------------------------------------------------------------------

Kindly sign where indicated below, and return this letter to Rebecca Sunshine,
Executive Vice President-Human Resources by Friday, September 13, 2019 to
signify your agreement to the stated terms.



Sincerely,



/s/ Rebecca Sunshine

Rebecca Sunshine

Executive Vice President, Human Resources



Accepted and agreed to on this 2nd day of September 2019.



/s/ Darlene Horton

Darlene Horton

333 Twin Dolphin Drive, Suite 600, Redwood City, CA 94065 Main:
650.649.3530‌Page 5

--------------------------------------------------------------------------------